                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JOSEPH F. GREENE,

      Plaintiff,

v.                                         Case No:    6:19-cv-531-Orl-NPM

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.


                                        ORDER

      This matter comes before the Court on the Unopposed Motion for Attorney’s fees,

filed on February 25, 2020. (Doc. 24). Plaintiff states that the Commissioner does not

object to the relief requested. (Id. at 2). The parties consented to proceed before a

United States Magistrate Judge for all proceedings. (See Doc. 19). For the reasons

below, the Court grants the Unopposed Motion for Attorney’s Fees (Doc. 24).

      On December 3, 2019, the Court entered an Order (Doc. 22), reversing and

remanding this action to the Commissioner “for further administrative proceedings as

follows: “On remand, the Commissioner will instruct the Administrative Law Judge (ALJ)

to address the Neck (Cervical Spine) Conditions Disability Benefits Questionnaire as well

as the Headaches (including Migraine Headaches) Disability Benefits Questionnaire from

Dr. Kenneth Myers as required under 20 C.F.R. § 404.1520c.” (Doc. 22 at 1-2). Thus,

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), Plaintiff filed

a request for an award of $3,755.70 in attorney’s fees and $400.00 in costs. (Doc. 24 at

1).
       In order for Plaintiff to receive an award of fees under EAJA, 28 U.S.C. § 2412, the

following five conditions must be established: (1) Plaintiff must file a timely application

for attorney’s fees; (2) Plaintiff’s net worth must have been less than $2 million dollars at

the time the Complaint was filed; (3) Plaintiff must be the prevailing party in a non-tort suit

involving the United States; (4) the position of the United States must not have been

substantially justified; and (5) there must be no special circumstances that would make

the award unjust. 28 U.S.C. § 2412(d); Comm’r, I.N.S. v. Jean, 496 U.S. 154, 158

(1990). The Commissioner does not contest that Plaintiff meets the requirements under

EAJA. (Doc. 27 at 2). Upon consideration, the Court finds that all conditions of EAJA

have been met.

       EAJA fees are determined under the “lodestar” method by determining the number

of hours reasonably expended on the matter multiplied by a reasonable hourly rate.

Jean v. Nelson, 863 F.2d 759, 773 (11th Cir. 1988). The resulting fee carries a strong

presumption that it is a reasonable fee. City of Burlington v. Daque, 505 U.S. 557, 562

(1992). The Court determines that after review of the services provided, 18.3 hours

expended by attorneys Richard A. Culbertson and Sara P. Jacobs are reasonable in this

case. (See Doc. 24 at 6).

       EAJA fees are “based upon prevailing market rates for the kind and quality of

services furnished,” not to exceed $125 per hour unless the Court determines that an

increase in the cost of living or a special factor justifies a higher fee.       28 U.S.C. §

2412(d)(2)(A). Thus, determination of the appropriate hourly rate is a two-step process.

The Court first determines the prevailing market rate; then, if the prevailing rate exceeds

$125.00, the Court determines whether to adjust the hourly rate. Meyer v. Sullivan, 958




                                             -2-
F.2d 1029, 1033-34 (11th Cir. 1992). The prevailing market rates must be determined

according to rates customarily charged for similarly complex litigation and are not limited

to rates specifically for social security cases. Watford v. Heckler, 765 F.2d 1562, 1568

(11th Cir. 1985). Plaintiff requests the hourly rate of $205.23 for the years 2019 and

2020. (Doc. 24 at 6). The Court finds this hourly rate appropriate.

       Accordingly, the Court determines that 18.30 hours at the hourly rate of $205.23

is a reasonable fee. The Court awards $3,755.70 in attorney’s fees. (Id.).         Plaintiff

also requests $400.00 in costs for filing fees. (Doc. 24 at 1). The cost of filing the

Complaint was $400.00. Pursuant to 28 U.S.C. § 2412 and as enumerated in 28 U.S.C.

§ 1920, this cost is permitted to be awarded to the prevailing party. Therefore, the Court

will award $400.00 in costs.

       Plaintiff filed a Retainer Agreement-Federal Court Appeal. (Doc. 24-1 at 1). In

this agreement, Plaintiff agreed “to assign[ ] his right to any attorney fees awarded under

the Equal Access to Justice Act to attorney, Richard A. Culbertson. It is agreed that

Richard A. Culbertson will pay any amounts due to any other attorney who works on

claimant’s case. Claimant agrees that all attorney fees awarded by the court will be paid

directly to Richard A. Culberson.” (Id.). Thus, the Court will allow the fees to be paid

directly to counsel if the United States Department of Treasury determines that no federal

debt is owed by Plaintiff.

       Accordingly, it is hereby ORDERED:

       1)     The Unopposed Motion for Attorney’s Fees (Doc. 24) is GRANTED and

              the Court awards $3,755.70 in attorney’s fees and $400.00 in costs.




                                           -3-
      2)     These fees may be paid directly to counsel if the United States

             Department of Treasury determines that no federal debt is owed by

             Plaintiff Joseph F. Greene.

      3)     The Clerk of Court shall enter an amended judgment accordingly.


      DONE and ORDERED in Fort Myers, Florida on February 26, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           -4-
